Name: Council Regulation (EEC) No 1627/91 of 13 June 1991 fixing the guide price for dried fodder for the 1991/92 marketing year and the percentages to be used to calculate the aid for the 1991/92 and 1992/93 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 91 Official Journal of the European Communities No L 150 / 15 COUNCIL REGULATION (EEC) No 1627/91 of 13 June 1991 fixing the guide price for dried fodder for the 1991 /92 marketing year and the percentages to be used to calculate the aid for the 1991 /92 and 1992/93 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 , Having regard to Council Regulation (EEC) No 1117/ 78 of 22 May 1978 on the common organization of the market in dried fodder (*), as last amended by Regulation (EEC) No 2275 / 89 ( 2 ), and in particular Articles 4 ( 1 ) and 5 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas , pursuant to Article 4 of Regulation (EEC) No 1117 /78 , a guide price must be set for certain dried fodder products; whereas this price must be set for a standard quality ; Whereas , pursuant to Article 5 (2 ) of Regulation (EEC) No 11 17 /78 , the aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas , in view of the characteristics of the market in question, the percentage should be set at 90% for the 1991 / 92 marketing year and at 80% for the 1992 /93 marketing year; Whereas , purrsuant to Article 68 of the Act of Accession , prices in Spain have been set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned with the common prices at the beginning of each marketing year; whereas , taking into account adjustments that have taken place since the accession of Spain within that common organization of the market , the level of Spanish support should be aligned on that applicable in the remainder of the Community , HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 marketing year , the guide price for the products referred to in the first and third indents of Article 1 (b ) of Regulation (EEC) No 1117/78 shall be fixed at ECU 178,61 per tonne . This price refers to a product with :  a moisture content of 1 1 % ;  a total gross protein content of 18% of the dry weight . Article 2 The percentage to be used to calculate the aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be fixed at 90% for the 1991 /92 marketing year and 80% for the 1992 / 93 marketing year for the products referred to in Article 1 (b), first and third indents, and (c) of that Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (*) OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 2 ) OJ No L 218 , 28 . 7 . 1989 , p. 1 ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 51 . ( 4 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal ). ( 5 ) Opinion delivered on 25 April 1991 (not yet published in the Official Journal ).